678 F.2d 46
110 L.R.R.M. (BNA) 3058, 95 Lab.Cas.  P 13,827
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SUMCO MANUFACTURING, INC., and Summit Grinding Company, Respondents.
No. 80-1686.
United States Court of Appeals,Sixth Circuit.
Argued May 17, 1982.Decided May 19, 1982.

Petition to Enforce an Order of the National Labor Relations Board.
Elliott Moore, Deputy Associate Gen. Counsel, Linda Weisel, N.L.R.B., Washington, D. C., for petitioner.
Harvey B. Rector, Labor Consultant, Terance Scanlon, Akron, Ohio, for respondents.


1
Before EDWARDS, Chief Judge, CONTIE, Circuit Judge and HORTON, District Judge*.

ORDER

2
On petition to enforce an order of the National Labor Relations Board,


3
This cause came on to be heard on the record of the Board, the briefs and oral argument of the parties.  Upon due consideration thereof the Court finds that the findings and order of the Board are supported by substantial evidence on the record as a whole.


4
It is therefore ORDERED that the order of the Board in this case be and it hereby is enforced.



*
 The Honorable Odell Thorton, Judge, U. S. District Court for the Western District of Tennessee, sitting by designation